UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7473


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GREGORY A. MILTON, a/k/a G,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:95-cr-70074-sgw-1)


Submitted:    October 14, 2008              Decided:   October 20, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory A. Milton, Appellant Pro Se.   Thomas Jack Bondurant,
Jr., Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory A. Milton appeals the district court’s orders

denying    his   motion    for    reduction   of    sentence    pursuant    to   18

U.S.C. § 3582(c) (2000), and denying reconsideration.                      We have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                     United

States v. Milton, No. 5:95-cr-70074-sgw-1 (W.D. Va. July 9 & 24,

2008).     We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented    in    the    materials

before    the    court   and     argument   would   not   aid   the    decisional

process.

                                                                         AFFIRMED




                                        2